Exhibit 10.15

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made on this 15th day of May, 2009,
by and between AVI BioPharma, Inc., an Oregon corporation, with its principal
office at 4575 SW Research Way, Suite 200, Corvallis, Oregon, (“Company”), and
Paul Medeiros, 700 Mixsell Street, Easton, Pennsylvania 18042 (“Employee”).

RECITALS:

The Company desires to hire the Employee as Senior Vice President Business
Development and Chief Business Officer and the Employee desires to accept such
position under the terms and conditions stated herein.

NOW, THEREFORE, in consideration of the mutual benefits contained herein, the
sufficiency of which the parties acknowledge, the parties hereby agree as
follows:

AGREEMENT:

 

1. Employment Term.

The term of employment (“Term”) shall commence on the Effective Date and shall
continue until the first anniversary of the Effective Date, unless extended as
provided below or terminated in accordance with Section 12 below. This Agreement
establishes an “at will” employment relationship, as such term is defined and
used under Oregon law, between the Company and the Employee. Employee shall
commence employment not later than May 19, 2009 (the “Effective Date”). Failure
to do so shall be grounds for immediate termination for Cause, as such term is
defined in Section 12 hereof. Notwithstanding anything to the contrary herein,
unless sooner terminated in accordance with the terms hereof, this Agreement
shall annually automatically renew for additional one-year terms unless one
party notifies the other party in accordance with Section 13 hereof of its
intention not to renew, such notice to be delivered not less than 90 days before
the term ends. For purposes of this Agreement, the non-renewal of the Agreement
by the Company shall constitute a termination of Employee’s employment by the
Company other than for Cause.

 

2. Duties.

Employee shall be employed as Senior Vice President Business development and
Chief Business Officer and shall have such duties as are customarily associated
with that position, including overall responsibility for development and
execution of strategies and tactics for transactions, alliances, mergers and
acquisitions that are agreed with the Corporate Executive Team and CEO, and such
other duties as may be assigned to him from time to time by the Company’s Chief
Executive Officer (“CEO”). Employee shall be a direct report of the CEO.
Employee shall devote substantially all of his business time to the service of
the Company throughout the Term. Employee and Company acknowledge and agree that
(i) Employee may hold certain offices within certain entities as agreed by the



--------------------------------------------------------------------------------

CEO and set forth on Exhibit A to this Agreement, (ii) Employee’s devotion of
reasonable amounts of time in such capacities, so long as it does not interfere
with his performance of services hereunder, shall not conflict with the terms of
this Agreement, and (iii) Exhibit A may be amended from time to time by
agreement of the parties rendered in writing.

 

3. Compensation.

(a) Base Compensation. During the Term the Company shall compensate the Employee
at an initial annual salary of Three Hundred Fifteen Thousand Dollars
($315,000.00), payable in accordance with the Company’s payroll practices in
effect from time to time, and less amounts required to be withheld under
applicable law and requested to be withheld by the Employee (as increased from
time to time, “Base Compensation”). The Employee’s Base Compensation shall be
subject to review for potential increase (but not decrease) on an annual basis.
Except as otherwise provided in this Agreement, the Base Compensation shall be
prorated for any period of service less than a full month.

(b) Bonus. For each fiscal year of the Company that ends during the Term, the
Employee shall be eligible for an annual bonus of up to 25% of Employee’s Base
Compensation, which bonus shall be paid in the normal cycle of payment of
executive bonuses (which bonus payment shall occur in the first quarter of the
fiscal year following the fiscal year with respect to which the bonus is earned)
and upon achievement and satisfaction of goals and objectives (“Goals and
Objectives”) established upon mutual agreement of the CEO, Employee and the
Compensation Committee of the Company’s Board. Such goals shall be established
concurrently with the goals and objectives of the Company’s other senior
executives. Notwithstanding anything to the contrary herein, Employee’s bonus
for 2009 will be a guaranteed $50,000 and in order to receive any bonus under
this Section 3(b) Employee must be an employee of the Company at the time of the
bonus payout.

(c) Equity Compensation.

(i) On the Effective Date, the Employee will be granted options to purchase Four
Hundred Thousand (400,000) shares of the Company’s common stock (the “Options”)
under the Company’s 2002 Equity Incentive Plan (the “Plan”) (a copy of which is
attached as Exhibit B), with an exercise price at the fair market value of the
Company common stock on the date Effective Date. Subject to accelerated vesting
or termination as set forth herein, the Standard Options shall vest in equal
annual installments over three (3) years measured from the Effective Date.

(ii) In addition, on the Effective Date, Employee will be issued One Hundred
Thousand (100,000) shares of restricted stock under the Plan (the “Restricted
Shares”). The Restricted Shares shall vest as follows:

through the first anniversary of the Effective Date (a) in a pro rata basis upon
execution by the Company of any licensing agreements or similar alliance

 

2



--------------------------------------------------------------------------------

transactions which generate upfront payments to the Company of a minimum of $10
million and a maximum of $20 million in aggregate payments in this period; and
(b) 100% upon any Change of Control. By way of illustration and not limitation,
in the event that the aggregate payments referenced above total $10 million, no
Restricted Shares would vest; if such payments total $15 million, 50,000
Restricted Shares would vest; if such payments total $18 million, 80,000
Restricted Shares would vest; and if such payments total $20 million or more,
100,000 Restricted Shares would vest

(iii) The exercise price of the Options and all other terms and conditions
associated with the Options and Restricted Shares shall be determined in
accordance with the Plan and grants (the forms of which are annexed hereto as
Exhibit C and Exhibit D, respectively). To the maximum extent possible, the
Options shall be Incentive Stock Options.

(d) Additional Compensation. Within 10 business days of the Effective Date, the
Company will pay the Employee a $100,000 sign-on bonus. Should the Employee
separate from the Company prior to the one year anniversary of the Effective
Date for reasons of termination for Cause or voluntary termination by the
Employee other than for Good Reason, this sign-on bonus is refundable to Company
in full.

 

4. Expenses.

The Company will reimburse Employee for all expenses reasonably incurred by him
in discharging his duties for the Company, conditioned upon Employee’s
submission of written documentation in support of claimed reimbursement of such
expenses, and consistent with the Company’s expense reimbursement policies in
effect from time to time. The Company will reimburse the Employee in 2010 up to
One Hundred Twenty Thousand Dollars ($120,000) for reasonable expenses incurred
in 2009 and 2010 to relocate Employee, Employee’s spouse and parts of Employee’s
and Employee’s Spouse’s household in a manner compatible with Employee’s duties
hereunder to the Company’s headquarters location (“Facility Location”),
including the reasonable and customary costs of selling his Pennsylvania
residence (but not vacant home carrying costs), shipment of personal effects to
the Facility Location, and the customary closing costs associated with the
purchase of a residence in the Facility Location. In addition, Company shall
reimburse Employee (or pay on Employee’s behalf) rent and related living
expenses, not to exceed $2,500 per month in the aggregate and up to six
(6) months in duration, for temporary living arrangements and up to $5,000 for
reasonable attorneys’ fees incurred in negotiation of this Agreement.

 

3



--------------------------------------------------------------------------------

5. Benefits.

Subject to eligibility requirements, Employee shall be entitled to participate
in such benefits plans and programs as adopted by the Company from time to time
and shall be eligible for paid vacation of four (4) business weeks (20 business
days) annually; provided, however, if Employee does not use all available
vacation in any given year, Employee may roll-over up to one business week (5
business days) to the following year, the parties intending that Employee shall
have a maximum of five (5) business weeks (25 business days) of paid vacation in
any calendar year following 2009. Notwithstanding anything to the contrary
herein, Employee shall receive 15 days paid vacation in 2009, available as of
the Effective Date. Without limiting the foregoing, subject to eligibility
requirements, Employee shall be covered by any “directors and officers”
insurance and “errors and omissions” insurance policies obtained by the Company.

 

6. Confidentiality.

As a condition to employment under this Agreement, Employee and the Company
shall enter into the Non-Disclosure Agreement in the form attached hereto as
Exhibit E. The provisions of this Section 6 shall survive termination of this
Agreement and term of employment.

 

7. Non-competition and Non-solicitation.

(a) For a period of one (1) year in the case of the payment of severance equal
to 12 months Base Compensation and for a period of two (2) years in the case of
the payment of severance equal to 24 months Base Compensation, in both instances
as provided in Section 12 below, Employee shall not directly or indirectly
engage in or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
listed on Exhibit F (as such shall be amended in the event that the Company
enters into a material transaction with an entity not listed on Exhibit F and as
shall be amended from time to time by mutual consent of Employee and the
Company); provided, however, that this provision shall not prohibit Employee
from owning up to five percent (5%) of any class of outstanding bonds, preferred
stock or shares of common stock of any such entity or from employment with any
institute of higher learning.

(b) For a period of two (2) years following termination of employment with the
Company for any reason, except with the express written consent of the Company,
Employee agrees to refrain from directly or indirectly recruiting, hiring or
assisting anyone else to hire, or otherwise counseling to discontinue employment
with the Company, any person then employed by the Company or its subsidiaries or
affiliates; provided, however, nothing herein shall prevent Employee from
providing, in accordance with Company policy, details regarding the employment
history of any such person or providing an employment reference with respect to
such person.

(c) In the event that the provisions of this Section 7 should ever be deemed to
exceed the duration or geographic limitations or scope permitted by applicable
law, then

 

4



--------------------------------------------------------------------------------

such provisions shall be reformed to the maximum time or geographic limitations
or scope, as the case may be, permitted by applicable laws.

(d) The provisions of this Section 7 shall survive termination of this Agreement
and the term of employment.

 

8. Covered Work.

(a) All rights, title and interest to any Covered Work that Employee makes or
conceives (whether alone or with others) while employed by the Company, belong
to the Company. This Agreement operates as an actual assignment of all rights in
Covered Work to the Company. “Covered Work” means products and Inventions that
relate to the actual or anticipated business of the Company or any of its
subsidiaries or affiliates, or that result from or are suggested by a task
assigned to Employee or work performed by Employee on behalf of the Company or
any of its subsidiaries or affiliates, or that were developed in whole or in
part on the Company time or using the Company’s equipment, supplies or
facilities. “Inventions” mean ideas, improvements, designs, computer software,
technologies, techniques, processes, products, chemicals, compounds, materials,
concepts, drawings, authored works or discoveries, whether or not patentable or
copyrightable, as well as other newly discovered or newly applied information or
concepts. Attached hereto as Exhibit G is a description of any product or
Invention in which Employee had or has any right, title or interest, which is
not included within the definition of Covered Work or which is otherwise
excluded from the restrictions set forth in this Section 8.

(b) Employee shall promptly reveal all information relating to Covered Work and
Confidential Information to an appropriate officer of the Company and shall
cooperate with the Company, and execute such documents as may be necessary, in
the event that the Company desires to seek copyright, patent or trademark
protection thereafter relating to same.

(c) In the event that the Company requests that Employee assist in efforts to
defend any legal claims to patents or other right, the Company agrees to
reimburse Employee for any reasonable expenses Employee may incur in connection
with such assistance. This obligation to reimburse shall survive termination of
this Agreement and the term of employment.

(d) The provisions of this Section 8 shall survive termination of this Agreement
and the term of employment.

 

9. Return of Inventions, Products and Documents.

Employee acknowledges and agrees that all Inventions, all products of the
Company and all originals and copies of records, reports, documents, lists,
drawings, memoranda, notes, proposals, contracts and other documentation related
to the business of the Company or containing any information described in this
Section 9 shall be the sole and exclusive property of the Company and shall be
returned to the Company immediately

 

5



--------------------------------------------------------------------------------

upon termination of Employee’s employment with the Company or upon the written
request of the Company. The provisions of this Section 9 shall survive
termination of this Agreement and the term of employment

 

10. Injunction.

Employee agrees that it would be difficult to measure damages to the Company
from any breach by Employee of Sections 6, 7, 8 and/or 9 of this Agreement, and
that monetary damages would be an inadequate remedy for any such breach.
Accordingly, Employee agrees that if Employee shall breach Sections 6, 7, 8
and/or 9 of this Agreement, the Company shall be entitled, in addition to all
other remedies it may have at law or in equity, to an injunction or other
appropriate orders to restrain any demonstrated breach without showing or
proving any actual damage sustained by the Company. The provisions of this
Section 10 shall survive termination of this Agreement and the term of
employment.

 

11. Obligations to Others.

Except for items fully disclosed in writing to the Company (including with
respect to the entities and agreements listed on Exhibit H), Employee represents
and warrants to the Company that (i) Employee’s employment by the Company does
not violate any agreement with any prior employer or other person or entity, and
(ii) Employee is not subject to any existing confidentiality or non-competition
agreement or obligation, or any agreement relating to the assignment of
Inventions except as has been fully disclosed in writing to the Company.
Notwithstanding anything to the contrary, if any agreement listed on Exhibit H
shall interfere or limit in any material manner the performance of Employee’s
duties hereunder, prior to commencement of employment Employee shall disclose
the material terms of such agreements to Company.

 

12. Termination and Termination Compensation

(a) Employee may voluntarily terminate his employment with the Company upon
giving the Company sixty (60) days written notice.

(b) The Company may terminate Employee’s employment without Cause (as defined
below) upon giving Employee thirty (30) days written notice of termination.

(c) Employee’s employment with the Company shall terminate upon the occurrence
of any one of the following:

(i) Employee’s death;

(ii) The effective date of a notice sent to Employee stating the Board’s
determination made in good faith and after consultation with a qualified
physician selected by the Board, that Employee is incapable of performing his
duties under this Agreement, with reasonable accommodation, because of a
physical or mental incapacity that has prevented Employee from performing such
full-time duties for a period of ninety (90) consecutive calendar days and

 

6



--------------------------------------------------------------------------------

the determination that such incapacity is likely to continue for at least
another ninety (90) days; provided, however, termination under this
Section 12(c)(ii) shall not affect Employee’s eligibility nor modify the terms
and conditions under the Company’s long term disability policies, if any,
existing at the time of such termination; or

(iii) The effective date of a notice sent to Employee terminating Employee’s
employment for Cause.

(iv) “Cause” means the occurrence of one or more of the following events:

(A) Employee’s willful and repeated failure or refusal to comply in any material
respect with the reasonable lawful policies, standards or regulations from time
to time established by the Company, or to perform his duties in accordance with
this Agreement after notice to Employee of such failure and after Employee has
been given a reasonable period of time to cure such failure to comply; or

(B) Employee is convicted of, or pleads guilty or nolo contendere to, a felony
or demonstrably engages in misconduct that is materially detrimental to the
reputation, character or standing of the Company.

(v) Following any termination of the Employee’s employment hereunder (by the
Employee or by the Company), the Employee will be entitled to receive (i) any
earned but unpaid Base Compensation through the date of termination, (ii) any
unreimbursed business expenses, (iii) any benefits under the Company’s
compensation plan that by their terms provide for cash payments of accrued but
unused benefits and under applicable law (collectively, the “Accrued
Obligations”).

(vi) Upon Employee’s voluntary termination of employment, other than voluntary
termination with Good Reason (as defined below), or upon termination of
employment by the Company for Cause, the Company shall pay to Employee the
Accrued Obligations, but shall have no further obligation to Employee hereunder
in respect of any period following termination.

(vii) Upon the death of Employee, the Company shall pay to Employee’s estate or
such other party who shall be legally entitled thereto, the Accrued Obligations
and an additional amount equal to compensation at the rate set forth in this
Agreement or then current annual salary rate, whichever is greater, from the
date of death to the final day of the month following the month in which the
death occurs.

(viii) (A) Upon termination of Employee’s employment by the Company other than
for Cause and other than in connection with or after a Change in Control, in
addition to the Accrued Obligations, the Company shall pay to

 

7



--------------------------------------------------------------------------------

Employee twelve (12) months of Base Compensation, with such payment to be made
in a lump sum payment within sixty (60) days of such termination of employment.
In addition, all nonvested Options, Restricted Stock Units and other long term
compensation benefits then in effect shall immediately vest and be exercisable
for a period of 180-days following the effective date of termination.

(B) Upon termination by the Company other than for Cause in connection with or
after a Change in Control or upon Employee’s voluntary termination of employment
for Good Reason in connection with or within twenty-four (24) months after a
Change of Control, in addition to the Accrued Obligations, the Company shall pay
to Employee twenty-four (24) months of Base Compensation, with such payment to
be made in a lump sum payment within sixty (60) days of such termination of
employment. In addition, all nonvested Options, Restricted Stock Units and other
long term compensation benefits then in effect shall immediately vest and be
exercisable for a period of 180-days following the effective date of
termination.

(ix) Any amounts payable under this Section 12 shall be net of amounts required
to be withheld under applicable law and amounts requested to be withheld by
Employee.

(x) As used herein, “Good Reason” shall mean, following a Change of Control (as
such term is defined below), the termination by Employee upon the occurrence of
any of the below described events. The Employee must provide notice to the
Company of the existence of such event within ninety (90) days of the first
occurrence of such event, and the Company will have thirty (30) days to remedy
the condition, in which case no Good Reason shall exist. If the Company fails to
remedy the condition within such thirty (30) day period, the Employee must
terminate employment within two (2) years of the first occurrence of such event.
The events which constitute a Good Reason termination are:

(A) The assignment of a different title or change that results in a material
reduction in Employees duties or responsibilities;

(B) A reduction by the Company in Employee’s Base Compensation, other than a
salary reduction that is part of a general salary reduction affecting employees
generally and provided the reduction is not greater, percentage-wise, than the
reduction affecting other employees generally or failure to provide an annual
increase in Base Compensation commensurate with other Employees; provided,
however, in determining whether to provide an annual increase in Base
Compensation commensurate with an annual increase provided to other Employees,
the Company may take into account factors such as market levels of compensation,
Employee’s overall performance, and other factors reasonably considered by the

 

8



--------------------------------------------------------------------------------

Company’s compensation committee and/or Board of Directors, so long as such
determination is not made in bad faith with the intent to discriminate against
Employee; or

(C) Relocation of Employee’s principal place of business of greater than
seventy-five (75) miles from its then location; provided, however, the current
relocation of the Company’s headquarters to the Seattle, Washington metropolitan
area shall not constitute Good Reason hereunder.

(xi) As a condition of payment of the amounts set forth in this Section 12, if
requested by Company with five (5) business days of the Employee’s termination
of employment, Employee agrees to enter into a Separation and Release Agreement
substantially in the form attached hereto as Exhibit I. By way of clarification
and not limitation, if no separation payments are made under this Section 12,
Employee shall not be required to execute a Separation and Release Agreement

(xii) As used herein, “Change of Control” means the occurrence of any one of the
following events: (i) any person becomes the beneficial owner of twenty-five
percent (25%) or more of the total number of voting shares of the Company;
(ii) any person (other than the persons named as proxies solicited on behalf of
the Board of Directors of the Company) holds revocable or irrevocable proxies
representing twenty-five percent (25%) or more of the total number of voting
shares of the Company; (iii) any person has commenced a tender or exchange
offer, or entered into an agreement or received an option, to acquire beneficial
ownership of twenty-five percent (25%) or more of the total number of voting
shares of the Company; and (iv) as the result of, or, in connection with, any
cash tender or exchange offer, merger, or other business combination, sale of
assets, or any combination of the foregoing transactions, the persons who were
directors of the Company before such transactions shall cease to constitute at
least two-thirds (2/3) of the Board of Directors of the Company or any successor
entity.

 

13. Notice.

Unless otherwise provided herein, any notice, request, certificate or instrument
required or permitted under this Agreement shall be in writing and shall be
deemed “given” upon personal delivery to the party to be notified or two
business days after deposit for next day delivery with Federal Express or
similar courier service, addressed to the party to receive notice at the address
set forth above, postage prepaid. Either party may change its address by notice
to the other party given in the manner set forth in this Section.

 

14. Entire Agreement.

This Agreement constitutes the entire agreement between the parties and contains
all the agreements between them with respect to the subject matter hereof. It
also

 

9



--------------------------------------------------------------------------------

supersedes any and all other agreements or contracts, either oral or written,
between the parties with respect to the subject matter hereof; provided,
however, in the event any of Sections 6, 7, 8, 9, or 10 of this Agreement is
found unenforceable in any way, then such section shall be amended to the extent
necessary to conform to applicable law.

 

15. Modification.

Except as otherwise specifically provided, the terms and conditions of this
Agreement may be amended at any time by mutual agreement of the parties,
provided that before any amendment shall be valid or effective, it shall have
been reduced to writing and signed by an authorized representative of the
Company and Employee.

 

16. No Waiver.

The failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations, shall not be a waiver by such party of its right to exercise any
such or other right, power or remedy or to demand compliance.

 

17. Severability.

In the event that any section or provision of this Agreement shall be held to be
illegal or unenforceable, such section or provision shall be severed from this
Agreement and the entire Agreement shall not fail as a result, but shall
otherwise remain in full force and effect.

 

18. Assignment

This Agreement shall be binding upon and inure to the benefit of the Company and
its successors and assigns, and shall be binding upon Employee, his
administrators, executors, legatees, and heirs. In that this Agreement is a
personal services contract, it shall not be assigned by Employee.

 

19. Dispute Resolution.

Except as otherwise provided in Section 10, the Company and Employee agree that
any dispute relating to the rights and obligations under this Agreement between
Employee and the Company or its officers, directors, employees, or agents in
their individual or Company capacity of this Agreement, shall be submitted to a
mediator mutually acceptable to both parties for nonbinding, confidential
mediation. If the matter cannot be resolved with the aid of the mediator within
30 days, the Company and Employee mutually agree to arbitration of the dispute.
The arbitration shall be in accordance with the then-current Employment Dispute
Resolution Rules of the American Arbitration Association before an arbitrator
who is licensed to practice law in the State of Washington. The arbitration
shall take place in or near Seattle, Washington. Employee and the Company will
share bear the cost of the arbitration equally, but each party will bear their
own costs and legal fees associated with the arbitration; provided, however, if
any party prevails on a statutory claim,

 

10



--------------------------------------------------------------------------------

which affords the prevailing party attorneys’ fees, or if there is a written
agreement providing for attorneys’ fees, the arbitrator may award reasonable
attorneys’ fees. The Company and Employee agree that the procedures outlined in
this provision are the exclusive method of dispute resolution.

 

20. Attorneys Fees.

In the event suit or action is instituted pursuant to Section 10 or Section 19
of this Agreement, the prevailing party in such proceeding, including any
appeals thereon, shall be awarded reasonable attorneys fees and costs; provided,
however, except with respect to claims found to be friviolous or entirely
without merit, the amount of such fees to be paid by the non-prevailing party
shall not exceed $50,000.

 

21. Applicable Law.

This Agreement shall be construed and enforced under and in accordance with the
laws of the State of Washington.

 

22. Section 409A; Section 280G.

(a) It is the intention of the parties to this Agreement that no payment or
entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to Employee or the Company with regard to Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). This Agreement shall
be interpreted to that end and consistent with that objective. The Company and
the Employee shall, to the extent necessary to comply with Section 409A and
permitted thereunder, agree to act reasonably and in good faith to mutually
reform the provisions of this Agreement to avoid the application of the
additional tax and interest under Section 409A(a)(1)(B), provided that any such
reformation shall not negatively impact the economics of the Company or the
Employee hereunder. Notwithstanding any other provision herein, if Employee is a
“specified employee,” as defined in, and pursuant to, Treasury Regulation
Section 1.409A-1(i) or any successor regulation, on the date of termination, no
payment of any “deferred compensation”, as defined under Treasury Regulation
Section 1.409A or any successor regulation, shall be made to Employee during the
period lasting until the earlier of six (6) months from the date of termination
or upon Employee’s death. If any payment to Employee is delayed pursuant to the
foregoing sentence, such payment instead shall be made on the first business day
following the expiration of the six (6) month period referred to in the prior
sentence or, if in the case of Employee’s death, promptly thereafter.

Except as otherwise specifically provided in this Agreement, if any
reimbursement to which the Employee is entitled under this Agreement would
constitute deferred compensation subject to Section 409A of the Code, the
following additional rules shall apply: (i) the reimbursable expense must have
been incurred, except as otherwise expressly provided in this Agreement, during
the term of this Agreement; (ii) the amount of expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement

 

11



--------------------------------------------------------------------------------

shall be made not later than December 31 of the calendar year following the
calendar year in which the expense was incurred; and (iv) the Employee’s
entitlement to reimbursement shall not be subject to liquidation or exchange for
another benefit.

With regard to any installment payment, each installment thereof shall be deemed
a separate payment for purposes of Section 409A of the Code.

(b) Section 280G

(i) Notwithstanding any provision of this Agreement to the contrary, except as
provided below, if it is determined that the payments or benefits to which
Employee will be entitled under Section 12 of the Agreement or otherwise under
any other agreement, policy, plan, program or arrangement (a “Payment”), would
be subject to an excise tax (“Excise Tax”) under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), but for the application of this
sentence, then the Payments will be reduced to the minimum extent necessary (but
in no event below zero) so that no portion of any such Payment, as so reduced,
constitutes an “excess parachute payment” within the meaning of Section 280G of
the Code.

(ii) The limitation above will not apply if:

the difference between

(1) the present value of all payments to which Employee is entitled under
Section 12 of the Agreement determined without regard to the limitation above,
less

(2) the present value of all federal, state, and other income and excise taxes
for which Employee is liable as a result of such payments; exceeds

the difference between

(1) the present value of all payments to which Employee is entitled under
Section 12 of the Agreement calculated as if the limitation above applies, less

(2) the present value of all federal, state, and other income and excise taxes
for which Employee is liable as a result of such reduced payments.

(iii) All determinations required to be made under this Section 21, including
whether an Excise Tax is payable by the Employee and the amount of such Excise
Tax, shall be made by a nationally recognized accounting firm designated by the
Company (the “Accounting Firm”). The Company shall direct the Accounting Firm to
submit its determination and detailed supporting

 

12



--------------------------------------------------------------------------------

calculations to the Company and the Employee within fifteen (15) calendar days
after the date of the Employee’s termination of employment, and other such time
or times as may be requested by the Company or the Employee. If the Accounting
Firm determines that no Excise Tax is payable by the Employee, it shall, at the
same time as it makes such determination, furnish the Employee with an opinion
that the Employee has substantial authority not to report any Excise Tax on the
Employee’s federal, state, local income or other tax return. The Company and the
Employee shall each provide the Accounting Firm access to and copies of any
books, records and documents in the possession of the Company or the Employee,
as the case may be, reasonably requested by the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by this
Section 22. Any reasonable determination made by the Accounting Firm under this
Section 22 shall be binding upon the Company and the Employee. All fees and
expenses of the Accounting Firm shall be borne solely by the Company.

(iv) The reduction of the amounts payable hereunder shall be made in a manner
consistent with the requirements of Section 409A of the Code. The reduction of
the amounts payable hereunder, if applicable, shall be made by first reducing,
but not below zero, any amounts due to the Employee pursuant to the Company’s
equity plans shall be reduced on a pro-rata basis. In the event that following
the reduction of the amounts set forth in the preceding sentence, additional
amounts payable to the participant must be reduced, the cash payments under
Section 12 shall be reduced on a pro-rata basis, but not below zero.

 

23. Counterparts.

This Agreement may be signed in two counterparts, each of which shall be deemed
an original and both of which shall together constitute one agreement.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AVI BioPharma, Inc. has caused this Agreement to be signed
by its duly authorized representative, and Employee has hereunder set his name
as of the date of this Agreement.

 

COMPANY: AVI BioPharma, Inc. By:   /s/ Leslie Hudson   Leslie Hudson, PhD, Chief
Executive Officer EMPLOYEE: /s/ Paul Medeiros Paul Medeiros

 

14



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF OFFICES HELD

None

 

15



--------------------------------------------------------------------------------

EXHIBIT B

COMPANY’S 2002 EQUITY INCENTIVE PLAN

 

 

 

16



--------------------------------------------------------------------------------

EXHIBIT C

STOCK OPTION AGREEMENT

 

17



--------------------------------------------------------------------------------

EXHIBIT D

RESTRICTED STOCK AGREEMENT

 

18



--------------------------------------------------------------------------------

EXHIBIT E

CONFIDENTIAL

NON-DISCLOSURE AGREEMENT

This Non-Disclosure Agreement (this “Agreement”) is entered into as of
            , 2009 (the “Effective Date”), by and between AVI BioPharma, Inc.,
an Oregon corporation (“AVI”) and Paul Medeiros (“Employee”) (each, a “Party”
and, collectively, the “Parties”).

RECITALS

A. Employee will be engaged as an employee to provide services to AVI (the
“Services”) as an at will employee under Oregon law in accordance with that
certain Employment Agreement between AVI and Employee dated as of the date
hereof.

B. Employee will have access to certain material, non-public information about
AVI.

C. As a condition precedent to providing such information to the Employee in
connection with the Services and Employee’s employment, the Parties have agreed
to enter into this Agreement.

D. This Agreement replaces and supersedes that certain Non-Disclosure Agreement
between AVI and Employee dated             , 2009.

NOW, THEREFORE, in consideration of the mutual covenants expressed herein and
other valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties, intending to be legally bound, agree as follows.

AGREEMENT

1. Definitions. For the purposes of this Agreement:

 

  1.1 “Affiliate” of a Party means any entity that a Party directly or
indirectly controls, or is controlled by, including but not limited to
employees, agents, and entities.

 

  1.2 “Confidential Information” means any business, marketing, technical, or
other information in tangible or intangible form disclosed by AVI to Employee
that, at the time of disclosure, is designated as confidential (or like
designation), is disclosed in circumstances of confidence, or would be
understood by the Parties (or their Affiliates and Representatives), exercising
reasonable business judgment, to be confidential, specifically including AVI
business plans, product concepts, technical know-how, methods of and other
information relating to operations, development strategies, distribution
arrangements, financial data, marketing plans, and business practices, policies,
or objectives.

 

19



--------------------------------------------------------------------------------

  1.3 “Representative” means, with respect to either Party, such Party’s
members, managers, partners, Affiliates, attorneys, advisors, potential lenders,
potential co-investors, directors, officers, employees, agents or
representatives.

2. Disclosure, Use Restrictions and Proprietary Rights.

 

  2.1 Disclosure and Use.

 

  (a) Except as expressly provided in this Agreement, Employee shall retain all
Confidential Information in confidence and shall not directly or indirectly,
disclose reveal, divulge, publish or otherwise make known any of the
Confidential Information for any reason or purpose whatsoever without AVI’s
prior written consent, which may be withheld at AVI’s sole discretion, and
solely on a need to know basis used only in accordance with this Agreement.
Employee shall take all steps necessary to safeguard and protect the
Confidential Information from unauthorized access, use or disclosure by or to
others, including but not limited to, maintaining appropriate security measures.
The obligations of confidence set forth in this Agreement shall extend to any of
Employee’s Representatives that may receive Confidential Information and
Employee shall be responsible for any breach of this Agreement by its
Representatives.

 

  (b) In accordance with Section 2.4 below, Employee shall notify AVI
immediately upon discovery of any unauthorized use or disclosure of Confidential
Information or any other breach of this Agreement by Employee, its
Representatives, and will cooperate with AVI to assist AVI to regain possession
of the Confidential Information and prevent its further unauthorized use or
disclosure.

 

  2.2 Exemptions. Employee shall not be bound by the obligations restricting
disclosure and use set forth in this Agreement with respect to Confidential
Information, or any part thereof, which: (i) was known by Employee prior to
disclosure; (ii) was lawfully in the public domain prior to its disclosure, or
becomes publicly available other than through a breach of this Agreement;
(iii) was disclosed to Employee by a third party, provided such third party is
not in breach of any confidentiality obligation in respect of such information;
(iv) is independently developed by Employee, where the burden is on Employee to
prove independent development; or (v) is disclosed when such disclosure is
compelled pursuant to legal, judicial or administrative proceedings, or
otherwise required by law, subject to Employee giving reasonable prior notice to
AVI Party to allow AVI to seek protective court orders. The foregoing exemptions
shall extend to any Representatives that receive or have received Confidential
Information.

 

  2.3

Proprietary Rights. Employee (including its Representatives) shall not acquire
any rights, express or implied, in the Confidential Information of AVI
(including its Affiliates), except for the limited use specified in this
Agreement. The Confidential

 

20



--------------------------------------------------------------------------------

 

Information, including all right, title and interest therein, remains the sole
and exclusive property of AVI (and its Affiliates).

 

  2.4 Compulsory Disclosure. If Employee is legally compelled to disclose any of
the Confidential Information, Employee shall promptly provide written notice to
AVI to enable AVI (at its sole cost and expense) to seek a protective order or
other appropriate remedy to avoid public or third-party disclosure of its
Confidential Information. If such protective order or other remedy is not
obtained, Employee shall furnish only so much of the Confidential Information
that it is legally compelled to disclose, and shall exercise its commercially
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Confidential Information. Employee shall cooperate with and
assist AVI, at AVI’s expense, in seeking any protective order or other relief
requested pursuant to this Section 2.4.

3. Ownership of Work Product.

 

  3.1 “Work Product” means any information, created by Employee, AVI, and/or
jointly by Employee and AVI during Employee’s employment with AVI in connection
with AVI’s research, development and commercialization of drugs and related
products, including but not limited to, data, reports, analysis, summaries,
formulae, ideas, research, developments, inventions (patentable or not),
processes, designs, drawings, works, clinical data and analysis, biological
materials, chemical formulas, trade secrets, concepts, know-how, improvements,
techniques, products, and any and all results of the research and development
process.

 

  3.2 Employee agrees that any and all Work Product shall be considered work
made for hire and belong exclusively to AVI. In the event any such Work Product
are not eligible for treatment as work for hire under applicable law, Employee
hereby assigns Employee’s entire right, title, and interest in and to the Work
Product and/or any data, reports, analysis, summaries, formulae, ideas,
research, developments, inventions (patentable or not), processes, designs,
drawings, works, clinical data and analysis, biological materials, chemical
formulas, trade secrets, concepts, know-how, improvements, techniques, products,
and any and all results of the research and development process, made or
conceived solely or jointly by Employee in connection with Employee’s employment
by AVI (“Company Inventions”). Employee agrees that he shall promptly disclose
any such Company Inventions to AVI, and, upon request, he shall promptly execute
a specific assignment of title to AVI, and do anything else reasonably necessary
(whether during or after the term of Employee’s employment with AVI) to enable
AVI to secure a patent or copyright protection therefor in the United States and
foreign countries.

4. Remedies. Employee acknowledges and agrees that the provisions of this
Agreement are of a special and unique nature, the loss of which cannot be
accurately compensated for in damages by an action at law, and that the breach
or threatened breach of this Agreement by the Employee or any of its
Representatives would cause AVI and its Affiliates irreparable harm and that
money damages would not be an adequate remedy. Employee agrees on behalf of
itself and its Representatives that

 

21



--------------------------------------------------------------------------------

AVI (and its Affiliates) shall be entitled to equitable relief, including,
without limitation, an injunction or injunctions (without the requirement of
posting a bond, other security or any similar requirement or proving any actual
damages), to prevent breaches or threatened breaches of this Agreement by
Employee or any of its Representatives and to specifically enforce the terms and
provisions of this Agreement, this being in addition to any other remedy to
which AVI (or its Affiliates) may be entitled at law or in equity.

5. Indemnification. Employee shall indemnify and defend AVI and its
Representatives and each of their respective directors, officers, employees,
managers, members, partners, shareholders, agents and affiliates (collectively,
the “Indemnified Persons”) against and hold each Indemnified Person harmless
from any and all liabilities, obligations, losses, damages, costs, expenses,
claims, penalties, lawsuits, proceedings, actions, judgments, disbursements of
any kind or nature whatsoever, interest, fines, settlements and reasonable
attorneys’ fees and expenses that the Indemnified Persons may incur, suffer,
sustain or become subject to arising out of, relating to, or due to the breach
of this Agreement by Employee or any of its Representatives. The provisions of
this Section 4 shall survive indefinitely any termination of this Agreement, the
completion or the termination of Employee’s employment.

6. Securities Laws. Employee hereby acknowledges that AVI is a publicly traded
company. Employee hereby acknowledges that Employee is aware that federal and
state securities laws prohibit any person who has received material, non-public
information (information about AVI or its business that is not generally
available to the public) concerning AVI, including, without limitation, the
matters that are the subject of this Agreement, from purchasing or selling
securities of AVI while in possession of such non-public information, and from
communicating that information to any other person who may purchase or sell
securities of AVI or otherwise violate such laws. Employee specifically
acknowledges these obligations and agrees to be bound by them, including,
without limitation, AVI’s insider trading policies in existence as of the
Effective Date and as may be adopted or changed in the future.

7. Term of Confidentiality Obligation.

 

  7.1 Term. The confidentiality obligations set forth in this Agreement shall
continue with regard to an item of information as long as that information
continues to meet the definition of “Confidential Information” and is not exempt
under Section 2.2.

 

  7.2 Return of Confidential Information. At any time upon written request by
AVI, Employee shall return or destroy all documents or other materials embodying
Confidential Information, shall retain no copies thereof, and shall certify in
writing that such destruction or return has been accomplished. The
confidentiality obligations set forth in this Agreement shall survive any
termination of the Agreement.

8. General.

 

22



--------------------------------------------------------------------------------

  8.1 Waiver. The failure of AVI to claim a breach of any term of this Agreement
shall not constitute a waiver of such breach or the right of AVI to enforce any
subsequent breach of such term.

 

  8.2 Assignment. This Agreement shall be binding on and inure to the benefit of
each Party and their respective successors and assigns.

 

  8.3 Severability. In the event that any provision of this Agreement is found
to be invalid, void or unenforceable, the Parties agree that unless such
provision materially affects the intent and purpose of this Agreement, such
invalidity, void ability or unenforceability shall not affect the validity of
this Agreement nor the remaining provisions herein.

 

  8.4 Governing Law. This Agreement shall be governed by the laws of the State
of Oregon, without regard to its conflict of law principles. The Parties agree
that the exclusive jurisdiction for any legal action shall be Benton County,
Oregon.

 

  8.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties on the subject matter hereof and supersedes all prior agreements,
communications and understandings of any nature whatsoever, oral or written.
This Agreement may not be modified or waived orally and may be modified only in
a writing signed by a duly authorized representative of both parties. Nothing
herein shall constitute an offer or guarantee of future employment for Employee
by AVI.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives and to be effective on the Effective Date.

 

AVI     EMPLOYEE By:   /s/ Leslie Hudson     By:   /s/ Paul Medeiros Name:  
Dr. L. Hudson     Name:   Paul Medeiros Title:   President and CEO     Title:  
  Date:   May 18, 2009     Date:   May 18, 2009

 

23



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF ENTITIES NON-COMPETE

 

 

ISIS Pharmaceuticals, Inc.

Santaris Pharma A/S

Prosensa, B.V.

ALNYLAM, Inc.

Santheria AG

(List to be updated prior to execution)

 

24



--------------------------------------------------------------------------------

EXHIBIT G

NON-COVERED WORK

 

25



--------------------------------------------------------------------------------

EXHIBIT H

EMPLOYEE’S ONGOING CONFIDENTIALITY OBLIGATIONS

 

 

Schering-Plough Corporation, Kenilworth, NJ

Merck & Company, Whitehouse Station, NJ

Locust Walk Partners, Penn Valley, PA

Cranwell Group, West Windsor, NJ

 

26



--------------------------------------------------------------------------------

EXHIBIT I

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between Paul Medeiros
(“Employee”) and AVI BioPharma, Inc. (“Employer”), and is effective eight
(8) days after Employee signs this Agreement (“Effective Date”).

The parties agree as follows:

1. Resignation. Employee resigned his position as Employer’s [Title] effective
[effective date of termination] (the “Resignation Date”). Employee has been paid
his salary and other compensation through the Resignation Date, less all lawful
or required deductions.

2. Consideration. In consideration of Employee’s agreements hereunder, Employer
shall pay to Employee the amounts set forth and described in
Section                      of that certain Employment Agreement dated
effective the                      day of     , 2009.

3. Return of Employer Property. Employee represents that he has returned all
Employer property in his possession or under his control, including but not
limited to keys, credit cards, files, laptop computer and any and all Employer
documents.

4. Confidentiality. The parties will use reasonable efforts to keep the terms of
this Agreement confidential. Employee may disclose the terms of this Agreement
to his immediate family. Employer may disclose the terms of this Agreement to
its officers and managers. Either party may disclose the terms of this Agreement
to their respective attorneys, accountants, financial advisers, auditors, or
similar advisors, or in response to government requests. Third persons informed
of the terms of this Agreement shall in turn be advised of this confidentiality
provision and requested to maintain such confidentiality.

5. Release.

5.1 In exchange for the consideration paid to Employee as set forth in this
Agreement, Employee forever releases and discharges Employer, any of
Employer-sponsored employee benefit plans in which Employee participates, or was
participating in, (collectively the “Plans”) and all of their respective
officers, members, managers, partners, directors, trustees, agents, employees,
and all of their successors and assigns (collectively “Releases”) from any and
all claims, actions, causes of action, rights, or damages, including costs and
attorneys’ fees (collectively “Claims”) which Employee may have arising out of
his employment (including Claims that may arise out of Employee’s employment
agreement), on behalf of himself, known, unknown, or later discovered which
arose prior to the date Employee signs this Agreement. This release includes but
is not limited to, any Claims under any local, state, or federal laws
prohibiting discrimination in employment, including without limitation the
federal civil rights acts, Oregon Revised Statutes Chapter 659A, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, or Claims under
the Employee Retirement Income Security Act, or Claims alleging any legal
restriction on Employer’s right to terminate its employees, any Claims Employee
has relating to his rights to or

 

27



--------------------------------------------------------------------------------

against any of the Plans, or personal injury Claims, including without
limitation wrongful discharge, breach of contract, defamation, tortious
interference with business expectancy, constructive discharge, or infliction of
emotional distress. Employee represents that he has not filed any Claim against
Employer or its Releases, he has no knowledge of any facts that would support
any Claim by Employee against Employer or by a third party against Employer, and
that he will not file a Claim at any time in the future concerning Claims
released in this Agreement; provided, however, that this will not limit Employee
from filing a Claim to enforce the terms of this Agreement. Notwithstanding the
foregoing, nothing herein shall constitute release of any of Employee’s rights
relating to vested options, vested benefits or vested entitlements under the
Company’s employee benefits plans, including equity incentive and retirement
plans.

5.2 In consideration of the promises of Employee as set forth herein, Employer
does hereby, and for its successors and assigns, release, acquit and forever
discharge Employee from any and all actions, causes of action, obligations,
costs, expenses, damages, losses, claims, liabilities, suits, debts, and demands
(including attorneys’ fees and costs actually incurred), of whatever character
in law or in equity known or unknown, suspected or unsuspected, from the
beginning of time to the date of execution hereof.

6. Non-disparagement. Employee and Employer each agree not to make disparaging
statements about each other, except in the case of Employer statements that are
required under applicable federal or state securities laws or applicable rules
and regulations of any exchange on which Employer’s stock is traded.

7. Consideration and Revocation Periods. Employee understands and acknowledges
the significance and consequences of this Agreement, that it is voluntary, that
it has not been given as a result of any coercion, and expressly confirms that
it is to be given full force and effect according to all of its terms, including
those relating to unknown Claims. Employee was hereby advised of his right to
seek the advice of an attorney prior to signing this Agreement. Employee
acknowledges that he has signed this Agreement only after full reflection and
analysis. Although he is free to sign this Agreement before then, Employee
acknowledges he was given at least 21 days after receipt of this document in
which to consider it (the “Consideration Period”). If Employee executes this
Agreement prior to the end of the Consideration Period, Employee hereby waives
any rights associated therewith. Employee may revoke this Agreement seven
(7) days after signing it and forfeit all benefits described in Section 13(c) of
the Employment Agreement. Employee and Employer agree that any changes made to
this Agreement during the Consideration Period as a result of negotiations
between the parties do not restart the running of the Consideration Period.

8. No Liability. This Agreement shall not be construed as an admission by either
party that it acted wrongfully with respect to the other.

9. Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable, the remaining provisions will nevertheless continue to
be valid and enforceable.

10. Entire Agreement. This Agreement represents and contains the entire
understanding between the parties in connection with its subject matter. All
other prior written or oral agreements or understandings are merged into and
superseded by this Agreement. Employee acknowledges that

 

28



--------------------------------------------------------------------------------

in signing this Agreement, he has not relied upon any representation or
statement not set forth in this Agreement made by Employer or any of its
representatives.

11. Attorney Fees. If any suit or action is filed by either party to enforce
this Agreement or otherwise with respect to the subject matter hereof, the
prevailing party shall be entitled to recover reasonable attorney fees incurred
in preparation or in prosecution or defense of such suit or action as fixed by
the trial court, and if any appeal is taken from the decision of the trial
court, reasonable attorney fees as fixed by the appellate court.

12. Choice of Law. This Agreement is made and shall be construed and performed
under the laws of the State of Oregon.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN OR
UNKNOWN CLAIMS.

 

DATED this day of      day of                     , 20XX.     DATED this day of
     day of                     , 20XX. AVI BioPharma, Inc.     By:            
Name:         Paul Medeiros Title:        

 

29



--------------------------------------------------------------------------------

AVI BIOPHARMA, INC.

STOCK OPTION AGREEMENT

Incentive Stock Option

This STOCK OPTION AGREEMENT is entered into the 19th day of May, 2009 (the
“Grant Date”) by and between AVI BIOPHARMA, INC., an Oregon corporation (the
“Company”), and Paul Medeiros (the “Optionee”), pursuant to the Company’s 2002
Equity Incentive Plan (the “Plan”). The Company and the Optionee agree as
follows:

1. Option Grant. The Company hereby grants to the Optionee on the terms and
conditions of this Agreement the right and the option (the “Option”) to purchase
all or any part of 400,000 shares of the Company’s Common Stock at a purchase
price of $1.10 per share. To the maximum extent possible, the Option is intended
to be and shall be treated as an Incentive Stock Option, as defined in
Section 422A of the Internal Revenue Code of 1986, as amended (the “Code”). To
the extent the Option may not be treated as an Incentive Stock Option under the
Code, the Option shall be treated as a non-qualified option under the Code.

2. Terms and Conditions. The terms and conditions of the Option are as set forth
in the Plan, a copy of which is attached hereto as Exhibit A and as set forth in
that certain Employment Agreement dated May 15, 2009, by and between the Company
and Optionee, a copy of which is attached hereto as Exhibit B (the “Employment
Agreement”). In the event of a conflict between the Plan and the Employment
Agreement, the terms and conditions of the Employment Agreement shall control.

 

AVI BIOPHARMA, INC.     OPTIONEE By:   /s/ Leslie Hudson       /s/ Paul Medeiros
Name:   Leslie Hudson, Ph.D.       Title:   Chief Executive Officer       Paul
Medeiros.

4575 SW Research Way

Suite 200

Corvallis, OR 97333

     

Easton, PA 18042